Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-26 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a method for debugging, comprising: 
determining an eye focus depth for a user;
determining a virtual focus point relative to a virtual view location in a virtual environment based on the eye focus depth for the user, wherein the virtual environment includes a first object and a second object;
transitioning the first object from a first rendering mode to a second rendering mode based on a location of the virtual focus point relative to the first object, wherein visibility of the second object from the virtual view location is occluded by the first object in the first rendering mode and visibility of the second object from the virtual view location is not occluded by the first object in the second rendering mode; and 
activating a function of a development interface relative to the second object while the first object is in the second rendering mode.  
Claims 13 and 20 are allowed for similar reasons as claim 1.   
Claims 2-12, 14-19 and 21-26 are allowed for being dependent upon aforementioned independent claims 1, 13 and 20, respectively.  
The closest prior art by Watson (US 10,558,264 B1) discloses a method for determining a focus direction of an observer; and generating an image configured to 
Watson fails to disclose transitioning the first object from a first rendering mode to a second rendering mode based on a location of the virtual focus point relative to the first object, wherein visibility of the second object from the virtual view location is occluded by the first object in the first rendering mode and visibility of the second object from the virtual view location is not occluded by the first object in the second rendering mode; and activating a function of a development interface relative to the second object while the first object is in the second rendering mode
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J LEE/Primary Examiner, Art Unit 2624